ORDER

PER CURIAM.
Morris Clark (“Movant”) appeals the denial of his post-conviction Rule 24.035 motion without a hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)
The parties are in agreement that the judgment contains a clerical error. The trial court found Movant to be a prior drug offender but incorrectly marked the box indicating he was a persistent drug offender. Accordingly, we amend the judgment to find that Movant is a prior drug offender and not a persistent drug offender.